

116 HR 6278 IH: To designate the facility of the United States Postal Service located at 500 West Main Street, Suite 102 in Tupelo, Mississippi, as the “Colonel Carlyle Smitty Harris Post Office”.
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6278IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 500 West Main Street, Suite 102 in Tupelo, Mississippi, as the Colonel Carlyle Smitty Harris Post Office.1.Colonel Carlyle Smitty Harris Post Office(a)DesignationThe facility of the United States Postal Service located at 500 West Main Street, Suite 102 in Tupelo, Mississippi, shall be known and designated as the Colonel Carlyle Smitty Harris Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Colonel Carlyle Smitty Harris Post Office.